Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1-20, the prior art of record does not teach  polarizing plate, comprising: a polarizing layer;
a short wavelength band blue light film disposed directly on  or disposed directly under a of the polarizing layer, wherein a short wavelength band blue light is defined as a blue light having a wavelength less than 455 nm;
a release film disposed under the polarizing layer, the release film being  bonded to the polarizing layer or the short wavelength band blue light film through an adhesive layer; and
a protective film disposed  above the polarizing layer (see remarks 1/5/21).
The closest prior art of record AAPA in view of CN207780298 teaches a polarizing layer;
a short wavelength band blue light film disposed under a of the polarizing layer, wherein a short wavelength band blue light is defined as a blue light having a wavelength less than 455 nm;
a release film disposed under the polarizing layer, the release film being  bonded to the polarizing layer or the short wavelength band blue light film through an adhesive layer; and
a protective film disposed  above the polarizing layer.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871